DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are pending in this application.  Claims 1-23 are rejected in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 11, 12, 14-16, 20, and 22 are rejected under 35 U.S.C. 102(a) as being anticipated by Murthy et al (US 8309077).
Murthy et al disclose a composition comprising an animal feed admixed with an immobilized antibacterial composition, an antibacterial composition that has been encapsulated, or a time-released, or control-released formulation of an antibacterial composition, where the composition comprises one or more than one strain of bacteriophage (see entire patent, especially column 12, lines 30-38 and claims 1-12}. The animal feed may be selected from the group consisting of a bird feed (implicitly moisture content below 5%), a fish feed, a porcine feed, a livestock feed, a poultry feed (i.e. mash), a domestic animal feed, and a food for aquaculture. The target bacteria may be any type of bacteria such as are bacteria that are known to contaminate animal feeds, liquid animal feeds, or animal feedlots generally.  Of particular interest are bacteria that also infect livestock, including swine, and poultry destined for human consumption for example but not limited to Salmonella, Campylobacter and E. coli E. coli 0157 specific encapsulated bacteriophages (implicitly inactive untie ingested} mixed with other supplements and added to animal feed in an amount of about 1-50g per animal per dose. The feed is then fed to the animal once per day for 5 days prior to slaughter.  Alternatively, a maintenance dose is given to the animal every 1-3 days. Analysis of the animal's manure reveals a decrease in the E.coli 0157 in the animal, indicating that active bacteriophages are delivered to the gut of the animal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al (US 8309077) in view of Day et al (EP 0290295).
Murthy et al disclose a composition comprising an animal feed admixed with an immobilized antibacterial composition, an antibacterial composition that has been encapsulated, or a time-released, or control-released formulation of an antibacterial composition, where the composition comprises one or more than one strain of bacteriophage (see entire patent, especially column 12, lines 30-38 and claims 1-12}. The animal feed may be selected from the group consisting of a bird feed (implicitly moisture content below 5%), a fish feed, a porcine feed, a livestock feed, a poultry feed (i.e. mash), a domestic animal feed, and a food for aquaculture. The target bacteria may be any type of bacteria such as are bacteria that are known to contaminate animal feeds, liquid animal feeds, or animal feedlots generally.  Of particular interest are bacteria that also infect livestock, including swine, and poultry Salmonella, Campylobacter and E. coli O157:H7.  Example 7 discloses the delivery of active bacteriophages E. coli 0157 specific encapsulated bacteriophages (implicitly inactive untie ingested} mixed with other supplements and added to animal feed in an amount of about 1-50g per animal per dose. The feed is then fed to the animal once per day for 5 days prior to slaughter.  Alternatively, a maintenance dose is given to the animal every 1-3 days. Analysis of the animal's manure reveals a decrease in the E.coli 0157 in the animal, indicating that active bacteriophages are delivered to the gut of the animal.
	The claims differ as to the specific recitation of amounts.
 	Day et al disclose a silage additive containing bacteriophages specific to those Clostridium species most commonly found in silages (i.e. contaminated feed), either alone or on a carrier or base, or combined with lactic acid bacteria and/or hydrolytic enzymes, and/or combined with other silage additive constituents at a bacteriophage concentration of 10° to 10' pfu (plaque forming units} per gram of forage (see entire document, especially page 3, lines 52-55 and claims 1-10). The formulation is effective not only as a food preservative but also as a growth promoter for livestock, by causing more efficient utilization of nutrients (page 4, lines 4-5).  Cattle treated both with augmented silage and direct administration, a compound effect is likely to be observed as, not only is there a better fermentation of the silage itself, so increasing nutritive value, but also an effect on milk production/weight gain is likely, through carry-over of phage in the silage into the rumen and subsequent compound effects from rumen manipulation (page 4, lines 8-71).  When used to preserve silage, a suitable preparation according to the invention contains from 102-1010 pfu/g, preferably 105-107/g (page 4, line 35-36, example 6 and 8).
	It would have been obvious to a person of ordinary skill in the art, to modify the amounts of Murthy et al as taught by Day et al because the use of bacteriophages in the feed art is expected and well-known.  Once the art has recognized the use of bacteriophages in the feed art then the use and 

	US Patent Nos. 10576114, 9956256, 9950018, 9861667, 9226518, and 8962297 are cited as of interest to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         
January 28, 2022